Citation Nr: 1713978	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  09-20 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

 Entitlement to an evaluation in excess of 20 percent for pyloric channel ulcer.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to August 1982. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board notes that March 2010 and June 2012 VA examinations showed the presence of gastroesophageal reflux disease (GERD).  Additionally, an October 2013 VA examiner found the Veteran's GERD is related to his service-connected pyloric channel ulcer.  The issue of entitlement to service connection for GERD has been raised by the record, but has not been adjudicated by the RO.  The Board does not have jurisdiction over this matter and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The Veteran's pyloric channel ulcer was productive of continuous moderate symptoms, with manifestations of nausea, vomiting, abdominal pain, and indigestion.

2.  The Veteran does not manifest anemia and weight loss; or recurrent incapacitating episodes as a result of his pyloric channel ulcer.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for pyloric channel ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7305 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to provide notice to the Veteran with respect to the evidence required for establishing entitlement to a higher evaluation for his service-connected pyloric channel ulcer.  VA satisfied this duty with a February 2008 pre-adjudication letter.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, including providing a medical opinion if requested, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2014); Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); 38 C.F.R. § 3.159 (2016).

During the pendency of the appeal, the Veteran's service-connected disability was evaluated several times, including in October 2013 and April 2016.  In its March 2016 remand, the Board determined that the October 2013 examination did not address VA records indicating a history of anemia, weight loss, and fatigue, and directed VA to obtain an examination and opinion regarding information in the Veteran's VA records with regard to such history.  VA obtained an opinion in April 2016 which addressed the directive to provide additional information about a history of anemia, weight loss, and fatigue relevant to the Veteran's appeal.  The April 2016 report reflects the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate examination, and provided rationale for the opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board therefore concludes that the April 2016 examination is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2016).  

The Board notes the Veteran authorized the release of his VA medical records from the Beckley, Richmond, and Salem in March 2017.  The Veteran's most recent treatment records from the Beckley VA Medical Center (VAMC) are from February 2017.  VA has also obtained and associated records from the Hampton, Richmond, Salisbury, and Salem VAMC's with the electronic claims file.  
The Board notes that the Veteran's representative contended in a January 2016 correspondence that a September 2013 remand required VA to obtain an upper gastrointestinal series in order to afford the Veteran an adequate examination.  The Board does not find this is the case; rather, the remand directed VA to obtain a gastrointestinal series if indicated.  Moreover, the Board notes that the diagnostic criteria that the Veteran's pyloric channel ulcer is evaluated under do not refer to or include findings from the results of an upper gastrointestinal series.  38 C.F.R. § 4.114, Diagnostic Code 7305 (2016).  The Board finds that VA substantially complied with the March 2016 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  

The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The Veteran's pyloric channel ulcer has been evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7305 at 20 percent disabling since August 13, 1982.  A rating in effect for more than 20 years shall not be reduced except upon a showing of fraud.  38 C.F.R. § 3.951(b).  The 20 percent rating for the Veteran's pyloric channel ulcer disability has such protection.

Under Diagnostic Code 7305, a 10 percent evaluation is warranted for a mild duodenal ulcer, with recurring symptoms once or twice per year. 

A 20 percent evaluation is in order for a moderate ulcer with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations. 

A 40 percent evaluation contemplates a moderately severe ulcer, less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year. 

A rating of 60 percent is assigned to severe ulcers with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.
Analysis

The Board finds that the Veteran manifests continuous moderate symptoms related to his pyloric channel ulcer, and the evidence preponderates against a higher rating.  38 C.F.R. § 4.114, Diagnostic Code 7305 (2016).  Specifically, the Board determines that the evidence preponderates against a finding of a moderately severe ulcer, less than severe but with impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year; or a severe ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health so as to warrant a 40 or 60 percent rating.  

A VA medical record dated March 2010 shows the Veteran reported nausea, heartburn, acid reflux, and indigestion on a daily basis.  The Veteran denied hematemesis, vomiting, abdominal distention or pain, constipation, diarrhea, incapacitating episodes, or hospitalization.  The Veteran reported the use of over-the-counter medication for control of symptoms.  The March 2010 examiner noted an upper gastrointestinal series in March 2008 showed the presence of peptic disease involving the duodenal bulb with no discrete ulcer at the time.  Complete blood count results revealed no anemia and the Veteran was noted to be 284 pounds and well-nourished.  GERD was also noted on physical examination.

A VA medical record dated June 2012 notes recurring symptoms that are not severe more than 4 times per year for a period of less than one day.  The Veteran reported the use of over-the-counter medication for control of symptoms.  The examiner did not indicate the presence of anemia, weight-loss, fatigue, hematemesis, vomiting, or melena.  GERD was also noted on examination.  The examiner opined that the Veteran did not have incapacitating episodes and that the pyloric channel ulcer did not impact the Veteran's ability to work.

In a March 2016 remand, the Board directed VA to obtain an examination and opinion regarding information in the Veteran's VA records indicating a history of anemia, weight loss, and fatigue, which could be pertinent to the claim.  The VA examination and opinion in April 2016 shows the examiner noted recurring symptoms that are not severe more than 4 times per year for a period of one day to nine days and that the Veteran experienced abdominal pain at least monthly that was only partially relieved by standard ulcer therapy.  The Veteran reported episodes of nausea, vomiting, and epigastric pain and heart burn that are improved with the use over-the-counter medication.  

The April 2016 VA examiner opined that the Veteran did not have incapacitating episodes.  The examiner noted the Veteran denied any black tarry stools or vomiting blood.  Complete blood count results dated March 2016 were normal.
After a physical examination of the Veteran and a review of the medical records, the April 2016 examiner noted that the Veteran does not have a history of anemia or weight loss.  The Board finds that this opinion is consistent with the objective testing of the Veteran's blood composition and weight as reflected in the VA treatment records.  The Board notes that the blood composition tests of record show normal findings and the Veteran has maintained a weight above a 36 body mass index during the appellate period.  As to fatigue, the examiner April 2016 noted that the Veteran has several non-service connected disabilities as shown by VA treatment record problem lists and is prescribed a number of medications.  The April 2016 examiner opined that these non-service connected conditions and the medications prescribed can cause fatigue.  The Board finds that the April 2016 examiner offered rationale in support of her opinion, including citation to the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In this case, the Veteran is competent to report symptoms such as nausea, vomiting, abdominal pain, and indigestion because this requires only personal knowledge as it comes to him through his senses, and the Veteran is credible that he experiences the symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Unfortunately, however, these symptoms do not support an increased rating, because the nausea, abdominal pain, and indigestion amount to no more than continuous moderate manifestations.  See 38 C.F.R. § 4.114, Diagnostic Code 7305.  Also, although periodic vomiting is contemplated by a 60 percent rating, that is only there where there are also "manifestations of anemia and weight loss productive of definite impairment of health."  Id.  Such is not the case here.

The Veteran has reported that he does not experience anemia, hematemesis, melena, or weight loss.  Additionally, the Veteran reported that he does not experience any incapacitating episodes from symptoms of his pyloric channel ulcer.  Moreover, the Veteran has denied symptoms that have a duration averaging for a period of 10 days or more with a frequency of at least four or more times a year.  VA examinations and VA treatment records do not show that the Veteran experiences moderately severe symptoms; less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  
VA treatment records dated March 2008 note the Veteran's weight was stable.  A March 2010 complete blood count results revealed no anemia.  A November 2012 upper endoscopy in November 2012 showed pyloric deformity from peptic ulcer disease, duodenitis with mild to moderate inflammation and erosive change.  A VA medical record dated October 2013 shows the Veteran reported acid reflux, heartburn, and indigestion on a daily basis and abdominal pain at least monthly that was relieved by standard ulcer therapy.  A March 2014 treatment note show the Veteran denied nausea, vomiting, and diarrhea.  A March 2015 treatment note shows the Veteran denied melena or changes in bowel habits.  A March 2016 treatment note shows Veteran denied weight loss, constipation diarrhea, heartburn, and anemia.  

In sum, the lay and medical evidence of record do not support a rating in excess of 20 percent.  See 38 C.F.R. § 4.114, Diagnostic Code 7305.  While VA treatment records contain references to anemia, weight loss, and fatigue, the Board finds that the more probative evidence of record are the VA blood composition tests showing normal findings and the records showing the Veteran has maintained a weight above a 36 body mass index during the appellate period.  The Board also notes the April 2016 VA opinion indicates that the Veteran does not manifest weight loss or anemia due to his pyloric channel ulcer disability.  The Veteran has not alleged and the evidence does not support a finding that he experiences fatigue or incapacitating episodes due to pyloric channel ulcer.  Given the above, the Board finds that the Veteran's claim for an evaluation in excess of 20 percent for pyloric channel ulcer disability must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Extra-schedular Considerations

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the rating criteria specifically contemplate vomiting and pain, and further contemplate non-enumerated symptoms that may result from the ulcer, as the Diagnostic Code takes into account "recurring symptoms," "continuous moderate manifestations," and symptoms so severe that they result in incapacitating episodes.  Consequently, the Board finds that the rating criteria contemplate the Veteran's various symptomatology, including but not limited to nausea, vomiting, abdominal discomfort, and indigestion, acid reflux, heartburn, and indigestion on a daily basis and abdominal pain. Referral for consideration of an extraschedular rating is therefore not warranted.  Id. 

Additionally, there is no combined effect, in regard to the Veteran's other service-connected disabilities which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  In Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), the Court held that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  The Board finds that these considerations have not been raised.  Accordingly, referral for consideration of a combined extra-schedular rating is not necessary.

ORDER

An evaluation in excess of 20 percent for pyloric channel ulcer is denied.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


